ANN WALSH BRADLEY, J.
¶ 94. (dissenting). This case presents the court with the question of whether a father's parental rights may be involuntarily terminated under Wis. Stat. § 48.415(6) when that father provided support throughout the pregnancy and daily care and supervision when the child was an infant.
¶ 95. Under the facts presented, I conclude that Jacob has had a substantial parental relationship with *319his child. Once a parent has assumed a substantial parental relationship with the child, failure to maintain that parental relationship is not grounds for termination under sub. (6). Due process requires that other grounds for termination (see, e.g., abandonment, Wis. Stat. § 48.415(1)), be proven before parental rights can be involuntarily terminated.
¶ 96. The majority concludes otherwise. In addressing the question, the majority transforms the statutory language. Rather than asking whether a parent "has had" a substantial parental relationship — as the statute directs — the majority asks whether there "is" a substantial parental relationship. See majority op., ¶ 26.
¶ 97. The majority's interpretation is contrary to the plain language of the statute, its context, and its legislative history. Its analysis is flawed because it appears to conceive of the existence of a protected liberty interest that is in constant flux, depending upon the totality of the circumstances at any given moment. As a result, the majority provides unclear guidance to fact-finders and undermines constitutional protections.
I
¶ 98. To properly interpret Wis. Stat. § 48.415(6), it is essential to understand the nature of the fundamental constitutional rights at stake when parental rights are involuntarily terminated. We have explained that "[tlermination of parental rights adjudications are among the most consequential of judicial acts because they involve the power of the State to permanently extinguish any legal recognition of the rights and obligations existing between parent and child." Brown County DHS v. Brenda B., 2011 WI 6, ¶ 30, 331 Wis. 2d 310, 795 N.W.2d 730.
*320¶ 99. Under most circumstances, parents have "cognizable and substantial" liberty interests in their relationships with their children. Stanley v. Illinois, 405 U.S. 645, 652 (1972); Quilloin v. Walcott, 434 U.S. 246, 248 (1978). When a parent has a liberty interest, "the relationship between parent and child is constitutionally protected" and the State cannot interfere with that relationship unless the parent is determined to be unfit. Quilloin, 434 U.S. at 255; Stanley, 405 U.S. at 658.
¶ 100. The standard for failure to assume parental responsibility arose in the 1970s, as the United States Supreme Court grappled with the circumstances under which an unmarried father has a constitutionally protected interest in his relationship with his children. See Stanley, 405 U.S. at 650 (determining that an unmarried father had a liberty interest in "the children he has sired and raised" and that liberty interest warranted deference and protection); Quilloin, 434 U.S. at 255 (concluding that not all unmarried fathers have a liberty interest in their biological children); Caban v. Mohammad, 441 U.S. 380, 393 (1979) ("[I]n cases such as this, where the father has established a substantial relationship with the child," the relationship is constitutionally protected.).1
¶ 101. In Quilloin, the Court first articulated the standard under which it may be determined that a father's interest in his relationship with his biological child does not warrant constitutional protection. The Quilloin Court acknowledged that an unmarried father may have a constitutionally protected interest in his *321relationship with his child. 434 U.S. at 247-48 (citing Stanley). Nevertheless, the Court concluded that Quilloin had no constitutionally protected interest because "he has never exercised actual or legal custody over his child, and thus has never shouldered any significant responsibility with respect to the daily supervision, education, protection, or care of the child."2 Id. at 256.
¶ 102. The Quilloin Court contrasted parents who have never had any daily involvement in the child's life from those parents who no longer have daily involvement. It explained that Quilloin's situation was "readily distinguishable" from that of "a father whose marriage has broken apart" because in the latter situation, the father "will have borne full responsibility for the rearing of his children during the period of the marriage." Id. at 256. The Court implied that if a father has borne that responsibility at one point in the child's life, the father will have established a substantial parental relationship with his child and his rights cannot be terminated without á finding of unfitness.
¶ 103. In Lehr v. Robertson, 463 U.S. 248 (1983), the Court summarized the holdings of these cases. It explained that a "developed parent-child relationship" warrants constitutional protection, whereas a "potential relationship" based only on the "existence of a biological link" does not. Id. at 261. When a parent "accepts some measure of responsibility for the child's future" and "demonstrates a full commitment to the responsibilities of parenthood by coming forward to *322participate in the rearing of his child," the Court explained, the relationship is protected under the due process clause. Id.
¶ 104. Wisconsin courts have adhered to the constitutional framework set forth by the United States Supreme Court. A parent can establish a constitutionally protected interest by "living with her children and having custody of them." Monroe County DHS v. Kelli B., 2004 WI 48, ¶ 24, 271 Wis. 2d 51, 678 N.W.2d 831. "[EJxcept under unusual circumstances like those presented in Quilloin," this court has explained, "the due process protections of the State and Federal Constitutions prohibit the termination of a natural parent's rights, unless the parent is unfit." Mrs. R. v. Mr. & Mrs. B., 102 Wis. 2d 118, 136, 306 N.W.2d 46 (1981).
¶ 105. The constitutional framework set forth above should guide an interpretation of the statute. Wisconsin Stat. § 48.415(6) was originally enacted in 1979, shortly after Quilloin was decided.3 § 6, ch. 330, *323Laws of 1979. Its definition of "substantial parental relationship" mirrored language from Quilloin.4 It appears that the legislature's intent was to codify the standard that was set forth in Quilloin and later clarified in Lehr.
¶ 106. In addition to failure to assume parental responsibility, Wis. Stat. § 48.415 sets forth several other grounds for terminating parental rights.5 Subsection (6) is qualitatively different from the other statutory grounds because it guides the threshold determination of whether the parent has a liberty interest that is entitled to constitutional protection. By contrast, the other grounds are unfitness determinations. They set forth standards for determining whether the rights of a parent who has a protected liberty interest may be involuntarily terminated because the parent is unfit.
II
¶ 107. Although the majority acknowledges that Wis. Stat. § 48.415(6) sets forth the standard for determining whether a parent has a protected liberty inter*324est in his relationship with his child, majority op., ¶ 69, its statutory interpretation undermines such an interest. At times, it appears to recognize that the statutory language asks whether the parent "ha[s] not had" a substantial parental relationship. Id., ¶¶ 24, 35. Nevertheless, it inexplicably converts the inquiry into "whether there is a substantial parental relationship." Id., ¶ 26 (emphasis added). The majority concludes that "the statute gives latitude to the fact-finder to consider the entirety of the child's life and determine if the parent's actions have been sufficient to find" that he established a substantial parental relationship. Id., ¶ 24.
¶ 108. The majority's interpretation is contrary to the plain language of the statute, its context, and its legislative history. As it has been amended through the years, the statute now provides that failure to assume parental responsibility "shall be established by proving that the parent or the person or persons who may be the parent of the child have not had a substantial parental relationship with the child." 48.415(6)(a) (emphasis added). Subsection (6)(b) defines "substantial parental relationship" as "the acceptance and exercise of significant responsibility for the daily supervision, education, protection and care of the child." 48.415(6)(b).6
*325¶ 109. When the statutory text is cobbled together, it provides that failure to assume parental responsibility is established by proof that "the parent. .. ha[s] not had [the acceptance and exercise of significant responsibility for the daily supervision, education, protection and care of the child]." There are no statutory defenses to failure to assume parental responsibility.
¶ 110. The definition of "substantial parental relationship" includes "daily supervision, education, protection and care." Importantly, however, the statute does not ask whether the parent "does" exercise significant responsibility for the daily supervision, education, protection, and care of the child. Likewise, the statute does not ask whether there "is" a substantial parental relationship or whether the parent "has" a substantial parental relationship with the child. Rather, the statute asks whether the parent "has had" a substantial parental relationship. See Wis. Stat. § 48.415(6)(b).
¶ 111. By using a verb in the past tense, the legislature set out the relevant inquiry: in the past, did the parent accept and exercise significant responsibility for the daily supervision, education, protection, and care of the child? If the answer is yes, then the parent has had a substantial parental relationship with the child, and parental rights may not be involuntarily terminated under Wis. Stat. § 48.415(6). In such a case, due process requires that other grounds for termination be proven before parental rights can be involuntarily terminated.
*326¶ 112. This plain language interpretation finds support in the title of the statutory subsection. The title of sub. (6) indicates that the relevant inquiry is whether the parent failed to assume a parental relationship. It does not indicate that the statutory requirements are met when a parent fails to maintain a relationship that was at one point assumed.
¶ 113. Likewise, this interpretation finds support in context with the surrounding statutes and in the legislative history. Statutory language must be interpreted in relation to the language of surrounding or closely related statutes. Sands v. Whitnall Sch. Dist., 2008 WI 89, ¶ 15, 312 Wis. 2d 1, 754 N.W.2d 439. Among other inquiries, courts look to whether a construction would render other statutory sections superfluous. "A basic rule of this court in constructing statutes is to avoid such constructions as would result in any portion of the statute being superfluous." State v. Wachsmuth, 73 Wis. 2d 318, 324, 243 N.W.2d 410 (1976).
¶ 114. As discussed above, Wis. Stat. § 48.415(6) is part of a larger statutory framework which lists other grounds for involuntary termination of parental rights. One of those grounds is abandonment.
¶ 115. Wisconsin Stat. § 48.415(l)(a)3 provides that abandonment may be established if the petitioner proves that "[t]he child has been left by the parent with any person, the parent knows or could discover the whereabouts of the child and the parent has failed to visit or communicate with the child for a period of 6 months or longer." The jury instruction provides significant direction to jurors in order to guide their deliberation. For example, it sets forth a definite time period — six months. It also provides that incidental contact between the parent and child, defined as insignificant contact or *327contact that occurred merely by chance, does not prevent the jury from finding abandonment. Wis. JI-Children 314.
¶ 116. The jury instruction also sets forth a parent's defenses to abandonment, which protect parental rights from arbitrary termination. The jury cannot find abandonment if the parent had good cause for having failed to visit or communicate with the child during that period, and the parent either communicated with the person who had physical custody of the child about the child during that period or the parent had good cause for failing to do so. The jury is instructed that it may consider the legitimacy of the parent's reasons for failing to visit or communicate with the child or the person who had physical custody of the child.
¶ 117. An interpretation of Wis. Stat. § 48.415(6) that allows the fact-finder to "consider the entirety of the child's life [to] determine if the parent's actions have been sufficient to find" that he established a substantial parental relationship, majority op., ¶ 24, would appear to render superfluous the ground for termination established by sub. (l)(a)3. Under that interpretation, failure to assume parental responsibility would amount to little more than a watered-down version of abandonment with no defenses.
¶ 118. It is difficult to imagine that a petitioner would go through the trouble to allege and prove abandonment (a ground for termination that provides the parent with defenses) when it would be much easier to prove failure to assume parental responsibility (a ground for termination to which there is no defense). The legislature could not have intended that failure to assume parental responsibility swallows the specific ele*328ments and defenses set forth in the abandonment statute.7
¶ 119. I turn next to the legislative history. Up until 2005, Wis. Stat. § 48.415(6) permitted the termination of parental rights if the parents "have never had a substantial parental relationship with the child[.]". This language was reexamined by the Special Committee on Adoption & Termination of Parental Rights Laws.
¶ 120. The majority's review of the legislative history is incomplete. Over the course of many months, from August 2004 to December 2004, the special committee considered a number of different iterations in *329revising the standard for failure to assume parental responsibility. The majority relies heavily upon a letter written by a member of the special committee.8 Majority op., ¶ 29. This letter was submitted in September, early in the drafting process. A review of the complete legislative history reveals that the special committee considered — and rejected — a standard that was based on its recommendation.
¶ 121. At the meeting held on October 13, 2004, the special committee considered draft legislation that contained the following proposed change employing the present tense: "Failure to assume parental responsibility, which shall be established by proving that the parent or the person or persons who may be the parent of the child have-never do not have a substantial parental relationship with the child."9 Ultimately, the special committee declined to adopt it.
¶ 122. At the December 14 meeting, a staff attorney introduced a revised draft and "explained that the draft bill requires proof that the parent has not had a substantial parental relationship with the child instead of proof that the parent does not have a substantial parental relationship with the child, as was required in the first version of the bill draft."10 This draft was approved unanimously.
*330¶ 123. From this legislative history, it is apparent that the special committee considered and ultimately rejected an amendment that would change the past-tense verb "have never had" to the present tense verb "do not have." Rather, the committee intentionally selected the past-tense verb, "have not had," that appears in the statute today.
¶ 124. Based on the constitutional concerns underlying the statute, the plain language of the statute, its context, and its legislative history, I conclude that a father's parental rights may not be involuntarily terminated under Wis. Stat. § 48.415(6) when that father assumed parental responsibility by providing support throughout the pregnancy and daily care and supervision when the child was an infant. Once a parent has assumed a substantial parental relationship with the child, failure to maintain that parental relationship is not grounds for termination under sub. (6). Rather, due process requires that other grounds for termination, such as abandonment, be proven before parental rights can be involuntarily terminated.
¶ 125. In this case, it is undisputed that Jacob had assumed a substantial parental relationship with his daughter throughout Tammy's pregnancy and for the first several months of Gwenevere's life. According to Tammy's testimony, she and Jacob lived together for a year or a year-and-a-half before Gwenevere was born, and both parents were excited about the coming birth of their child. Tammy testified that Jacob drove her to doctors appointments throughout the pregnancy and that he was present when Gwenevere was born. She told the jury: "I cried, and [Jacob] shed tears."
¶ 126. Jacob and Tammy continued to live together for the first four months of Gwenevere's life. Tammy testified that Jacob "was a stay at home dad at *331that time." She testified that during the months they lived together as a family, Jacob "never ignored" Gwenevere, that he "took care of her," that he bathed her, and that "he changed her and fed her when I was, you know, in bed taking a nap, resting, or at work."
¶ 127. Under the facts presented here, I conclude that Jacob has had a substantial parental relationship with his child. Accordingly, the circuit court should have entered a directed verdict in his favor.
Ill
¶ 128. The court of appeals recommended that we accept certification of this case to "resolve the ambiguities and uncertainties regarding the use of Wis. Stat. § 48.415(6)[.]" Tammy W.G. v. Jacob T., No. 2009AP2973, certification memo at 1 (Wis. Ct. App. Apr. 22, 2010). Rather than resolving any ambiguities and uncertainties, I am concerned that the majority has compounded them. It appears to conceive of the existence of a protected liberty interest that is in constant flux, depending upon the totality of the circumstances at any given moment. This analysis provides unclear guidance to fact-finders and undermines constitutional protections.
¶ 129. According to the majority, the fact-finder should consider "all the facts up until the time of the fact-finding hearing to decide if the parent has engaged in the requisite behavior." Majority op., ¶ 26 (emphasis omitted). It should consider the reasons why a parent has not supported the child. Id., ¶ 32. Nevertheless, it should be mindful that a parent's lack of opportunity to establish a substantial relationship is not a defense to this ground for involuntary termination. Id., ¶ 38. Finally, while the fact-finder may not consider the *332"amorphous" concept of the "quality of parenting," id., ¶ 36, it should consider whether the parent "exposed the child to a hazardous living environment." Id., ¶ 37. The fact-finder is left to determine whether circumstances such as smoking cigarettes or having guns in the house are sufficiently hazardous to factor into its determination of whether the parent failed to assume parental responsibility for the child.
¶ 130. Based on these instructions, what is a conscientious fact-finder to do? Under the majority's guidance, it appears that the fact-finder could easily base its determination on a recent period of absence or poor quality parenting — rather than on whether the parent "has had" a substantial parental relationship, as the statute directs.
¶ 131. It may be that, based upon the totality of the circumstances up until the child's first birthday, the parent has established a liberty interest in the relationship with his child. However, if that same parent fails to exercise significant responsibility for the daily supervision, education, protection, and care between ages one and two, can the parent be said to have lost that liberty interest? And then, if the parent assumes more responsibility after the child's second birthday, is the parent's liberty interest revived?
¶ 132. The existence of a liberty interest protected by the state and federal constitutions cannot be so ephemeral. The Quilloin Court contrasted parents who no longer have any daily involvement in the child's daily life from those parents who have never had daily involvement. It concluded that a parent who has borne that responsibility at one point in the child's life has established a substantial parental relationship with his child, and that relationship is entitled to constitutional protection under the due process clause.
*333¶ 133. "[W]here the constitutionality of a statute is at issue, courts [should] attempt to avoid an interpretation that creates constitutional infirmities." Kenosha County DHS v. Jodie W., 2006 WI 93, ¶ 20, 293 Wis. 2d 530, 716 N.W.2d 845. The majority takes the opposite tack. By contorting the statutory language, the majority undermines the distinction made in Quilloin and subjects the statute to constitutional infirmities.11 Accordingly, I respectfully dissent.
*334¶ 134. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON joins this dissent.

 In dissent, Justice Stevens agreed that "if and when one develops, the relationship between a father and his natural child is entitled to protection against arbitrary state action as a matter of due process." Caban v. Mohammad, 441 U.S. 380, 414 (Stevens, J., dissenting).


 Accordingly, in such an instance the parent's unfitness need not be proven before parental rights may be terminated and a court need not "find anything more than that [terminating parental rights is] in the 'best interests of the child.'" Quilloin v. Walcott, 434 U.S. 246, 255 (1978).


 When it was first enacted, the statute applied only to unmarried fathers. See Wis. Stat. § 48.415(6) (1979) ("Failure to assume parental responsibility may be established by a showing that a child has been born out of wedlock, not subsequently legitimized or adopted, that paternity was not adjudicated prior to the filing of the petition for termination of parental rights and: 1. The person or persons who may be the father of the child.. . have never had a substantial parental relationship with the child; or 2. That although paternity to the child has been adjudicated . . . the father did not establish a substantial parental relationship with the child prior to the adjudication of paternity[.]").
1995 Wis. Act 275, §§ 82-84 broadened the statute so that it could be applied to mothers as well as fathers, marital children as well as nonmarital children, and fathers for whom paternity was adjudicated prior to the filing of the TPR petition. Note to 1995 Wis. Act 275, § 83, 1995 Laws of Wisconsin at 1891.


 Compare Quilloin, 434 U.S. at 256 ("[Quilloin] has never exercised actual or legal custody over his child, and thus has never shouldered any significant responsibility with respect to the daily supervision, education, protection, or care of the child.") with Wis. Stat. § 48.415(6) (1979) (" '[Substantial parental relationship' means the acceptance and exercise of significant responsibility for the daily supervision, education, protection and care of the child.").


 Those grounds are abandonment, relinquishment, continuing need of protection or services, continuing parental disability, child abuse, incestuous parenthood, homicide or solicitation to commit homicide of parent, parenthood as a result of sexual assault, commission of a serious felony against one of the person's children, and prior involuntary termination of parental rights to another child.


 In full, Wis. Stat. § 48.415(6) provides:
(a) Failure to assume parental responsibility, which shall be established by proving that the parent or the person or persons who may be the parent of the child have not had a substantial parental relationship with the child.
(b) In this subsection, ''substantial parental relationship means the acceptance and exercise of significant responsibility for the daily supervision, education, protection and care of the child. In evaluating whether the person has had a substantial parental relationship with the child, the court may consider such factors, including, *325but not limited to, whether the person has expressed concern for or interest in the support, care or well-being of the child, whether the person has neglected or refused to provide care or support for the child and whether, with respect to a person who is or may be the father of the child, the person has expressed concern for or interest in the support, care or well-being of the mother during her pregnancy.


 For the same reason, an interpretation that allows the fact-finder to consider whether the parent "exposed the child to a hazardous living environment," see majority op., ¶ 37, would appear to render another subsection of the statute superfluous.
Continuing need of protection or services is another ground for involuntary termination of parental rights. Wis. Stat. § 48.415(2). A child may be adjudged in need of protection or services when the child has been the victim of abuse or when the parent neglects, refuses, or is unable for reasons other than poverty to provide necessary care, food, clothing, medical or dental care or shelter so as to seriously endanger the physical health of the child. Wis. Stat. § 48.13. The court enters a dispositional order directing that specific services be provided to the child and family. Wis. Stat. § 48.355(2)(b)l. A parent has a defense to grounds for termination for continuing need of protection or services if the county failed to make a reasonable effort to provide the services to the child and family Wis. Stat. § 48.415(2)(a)2.b.
If a fact-finder is permitted to conclude that a parent failed to establish a parental relationship because the parent exposed the child to a hazardous living environment, then counties would not be required to help parents develop the skills necessary to retain custody of their children. Rather, they could avoid the trouble and expense by simply alleging failure to assume a parental relationship.


 See Attachment to the Memo from Judge Christopher Foley to Members of Legislative Committee on TPR and Adoption, September 22, 2004 (on file with the Wisconsin State Legislature Legislative Council).


 See Wisconsin Legislative Council draft WLC:0015/1 (September 30, 2004) (on file with the Wisconsin State Legislature Legislative Council) (emphasis in original).


 Minutes from the December 14, 2004 meeting of the Special Committee on Adoption and Termination of Parental Rights Law, at 3 (discussing Wisconsin Legislative Council draft WLC:0015/2 (October 18, 2004)) (emphasis in original).


 In addition, by asserting that "in an as-applied challenge, neither party faces a presumption that the statute was constitutionally applied," see majority op., ¶ 48, the majority needlessly engenders confusion about the proper standards for constitutional challenges.
The majority's pronouncement is contrary to several recent opinions of this court. See, e.g., State v. Wood, 2010 WI 17, ¶ 15, 323 Wis. 2d 321, 780 N.W.2d 63 ("[W]e review a statute under the presumption that it is constitutional. Accordingly, the party raising the constitutional claim ... must prove that the challenged statute is unconstitutional beyond a reasonable doubt. That presumption and burden apply to facial as well as to as-applied constitutional challenges."); State v. Smith, 2010 WI 16, ¶¶ 8-9, 323 Wis. 2d 377, 780 N.W.2d 90 ("A statute enjoys a presumption of constitutionality. ... [In this as-applied challenge] Smith must prove that as applied to him, § 301.45 is unconstitutional beyond a reasonable doubt.").
The majority's assertion finds support in Society Insurance v. LIRC, 2010 WI 68, 326 Wis. 2d 444, 786 N.W.2d 385. That case contained the following explanation: "In an as-applied challenge, our task is to determine whether the statute has been enforced in an unconstitutional manner.... Because the legislature plays no part in enforcing our statutes, 'deference to legislative acts' is not achieved by presuming that the statute has been constitutionally applied." Society Ins., 386 Wis. 2d 444, ¶ 27.
The explanation from Society Insurance reveals a fundamental misunderstanding of the court's inquiry in an as-applied *334challenge. Twelve days after Society Insurance was mandated, a unanimous opinion of this court rejected any distinction between the presumption of constitutionality in facial and as-applied challenges. See State v. McGuire, 2010 WI 91, ¶ 25, 328 Wis. 2d 289, 786 N.W.2d 227 ("Statutes are presumed to be constitutional, and a party challenging a statute's constitutionality must demonstrate that it is unconstitutional beyond a reasonable doubt. This presumption and burden apply to as-applied constitutional challenges to statutes as well as to facial challenges.").